Dismissed and Memorandum Opinion filed January 12, 2006








Dismissed and Memorandum Opinion filed January 12,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01255-CV
____________
 
ROLISHA GOINS,
CORINE COPELAND, and ALMA LOWE, Appellants
 
V.
 
HITCHCOCK
INDEPENDENT SCHOOL DISTRICT, JOSIE M. ORR, RICKY BOND, RON MEIER, DORIS
SCURRY-KENNEDY, PAT TURNER, MARK MORGAN, SHAWN KADLECEK, ROCHELLE RANDLE, JOE
ALLEN, JIMMY ANDERSON, BILL BANKS, BRENDA TAYLOR, RONNIE PURL, JANICE
BRAUNSDORF, ANNE SANDERS, and BARBARA WILSON, Appellees
 

 
On Appeal from the
10th District Court
Galveston
County, Texas
Trial Court Cause No.
03CV1038
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an Order Denying Plaintiffs= Proof of Service on Defendants,
signed December 5, 2005.  Appellants
filed their notice of appeal on December 7, 2005.  On December 28, 2005, appellees filed a
motion to dismiss the appeal for lack of jurisdiction.  The motion is granted.




The trial court=s order signed December 5, 2005, is
interlocutory.  The order recites that A[t]here has been no effective service
on any Defendant in this case.@  The order does not
dispose of all parties and claims and it is not made appealable by
statute.  See North East I.S.D. v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966) (holding that appellate courts
generally only have jurisdiction over final judgments unless an interlocutory
order is specifically made appealable by statute).  When an appellant attempts to appeal an
interlocutory order that is not expressly made appealable by statute, we have
no jurisdiction except to dismiss the appeal. 
Harper v. Welchem, Inc., 799 S.W.2d 492, 496 (Tex. App.CHouston [14th Dist.] 1990, no
writ).  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 12, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.